DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-33 are pending.
Claims 1-17 and 26-33 remain withdrawn as being directed to a non-elected invention.
Claims 18-25 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation " said positive pool and negative plant pool" with reference to Claim 18.  Claim 18 recites no plant pools.  There is insufficient antecedent basis for this limitation in the claim.  Claims that are dependent from a claim rejected as indefinite without recitations that clarify the basis for the rejection are rejected as a function of their dependency.  For purposes of examination the pools are interpreted to mean the progeny plants of part c. of Claim 18.  This interpretation does not relieve Applicant of the duty to amend the claims to address the recited deficiency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kennard et al. (US 20090031438 A1).
This is a new rejection.
Applicant broadly claims a method for accelerated selection of a transgenic event or a genome edited plant, the method comprising: 
(a) 	crossing a plant line that is homozygous positive for the transgenic event or a genome edited plant with a diverse panel of plant lines that do not contain said transgene or genome modification; 
(b) 	crossing an isogenic transgene null of (a) with the same diverse panel of plant lines of (a) that do not contain said transgene or genome modification, wherein the isogenic null of (a) is homozygous negative for the transgenic event or the genome modification; 
(c) 	collecting offspring of said crosses of (a) and (b) to produce transgene or genome modification positive and transgene or genome modification negative hybrids; 
(d) 	phenotyping or genotyping the hybrids that are positive for the transgene or genome modification and the hybrids that are negative for the transgene or genome modification; 
(e) 	assigning a breeding value to each transgenic event or genome edited plant or a subset of the transgenic events or genome modifications in the transgene positive hybrids or genome edited hybrids based on the phenotyping or the genotyping; and 
(f) 	selecting the transgenic event or genome modification based on the breeding value (Claim 18), 
the method of claim 18, further comprising growing the positive and negative hybrids in adjacent yield plots having similar environmental conditions (Claim 19), the method of claim 18, further comprising comparing agronomic characteristics of said positive pool and negative plant pool (Claim 20), the method of claim 20, wherein the agronomic characteristics are selected from the group consisting of emergence, early vigor, growth, flowering time, flowering duration, height, maturity, and yield (Claim 21), the method of claim 18, wherein whole genome molecular markers are used to characterize the hybrid plants (Claim 22), the method of claim 18, wherein whole genome marker by transgene interactions or genome modification is used to predict a win/loss and transgene breeding or genome edit breeding value of said transgene or genome modification (Claim 23), the method of claim 20, further comprising setting a criterion for acceptable agronomic phenotype (Claim 24), the method of claim 18, wherein the breeding value is assigned based on both phenotyping and genotyping (Claim 25).
The instant Specification defines “homozygous positive” and “homozygous negative” on page 38 as follows: “Material that is "homozygous positive" are progeny from a cycle of self-pollinating and have 2 copies of an allele of interest. Similarly, material that is "homozygous negative" are progeny from a cycle of self-pollinating and segregate null for both copies of an allele of interest.”  
The instant Specification defines “transgene breeding value” as follows of page 29 of the Specification:  A "transgene breeding value" is the calculated average difference of a measured phenotype when adding a transgene to a set of germplasm as compared to the same set of germplasm without the presence of the transgene.
The instant Specification defines “win/loss” as follows of page 29 of the Specification:  A "win/loss ratio" is the proportion of times a trait achieves the acceptable level set in the criterion compared with the proportion of time a trait fails to achieve that same criterion.
Kennard et al. teaches a method of identifying a plant germplasm entry with a genotype that modulates a performance of a transgenic trait, the method comprising: crossing at least two germplasm entries with a test germplasm entry comprising at least one transgenic trait; evaluating the performance of at least one transgenic trait in a progeny of each cross (Claim 18), wherein the test transgenic germplasm entries are selected from the group consisting of a tester, an inbred, and a hybrid (Claim 22), wherein method further comprises using the plant germplasm entries associated with modulated performance of a transgenic trait in plant breeding activities (Claim 26), wherein the transgenic trait is selected from the group consisting of herbicide tolerance, disease resistance, insect or pest resistance, altered fatty acid, protein or carbohydrate metabolism, increased grain yield, increased oil, enhanced nutritional content, increased growth rates, enhanced stress tolerance, preferred maturity, enhanced organoleptic properties, altered morphological characteristics, sterility. (Claim 33) The “at least two germplasm entries” reasonably reads on a panel of plant lines.  Kennard et al. teaches exemplar embodiments wherein the transgenic tester is crossed to a germplasm entry lacking the transgene trait that is being tested.  (¶0189).  Kennard et al. teaches exemplar embodiments wherein the transgene trait is fixed in isogenic or near-isogenic lines in a homozygous state.  (¶0140).  Kennard et al. teaches exemplar embodiments wherein the transgenic event is integrated into soybean lines in a homozygous, hemizygous and null state (as a control).  (¶0192). Kennard et al. teaches that the invention provides methods for evaluation of "transgene combining ability" and its application to making breeding decisions in cases where differences in trait performance are observed, which may be related to the direction of the cross, the parent(s), which parent is traited, and/or copy number of the transgene.  (¶0171). In view of Applicant’s definition of “breeding value” for transgenes, the "transgene combining ability" of Kennard et al. reasonably reads on said breeding value. Kennard et al. teaches germplasm base and environmental conditions may modulate transgene expression, such as the case of the association of stress tolerance and grain yield. (¶0186).  Kennard et al. teaches that crop plants such as maize and soybean can be used with the method and that these plants can be genotyped.  (¶0036-0037).  Kennard et al. teaches exemplar examples wherein molecular markers are used to genotype inbreds and progeny in maize and soybean.  (¶0154, 0192).  Kennard et al. teaches that genotyping using markers can be used to identity transgene modulating loci in the germplasm entries and to evaluate germplasms that are superior for producing preferred transgene performance.  (¶0012, 0067-0083).  
Although Kennard et al. does not disclose the claimed inventions as a single embodiment, Kennard et al. teaches the recited limitations in the claims and the teachings, when taken together, render the claimed inventions obvious.
It would have been prima facie obvious to modify the method of identifying a plant germplasm entry with a genotype that modulates a performance of a transgenic trait taught by Kennard et al. cross a plant line that is homozygous positive for the transgenic event with a panel of diverse germplasms, and further cross isogenic null tester lines with the same panel of diverse germplasms.  One having ordinary skill in the art would have been motivated to do so because Kennard teaches the recited elements as alternative embodiments and the claimed embodiments would otherwise be an obvious embodiment to one of ordinary skill in the art.  Kennard et al. teaches crossing plants, including genotypes inbreds, to multiple germplasms for the purpose of identifying both germplasms that produce preferred phenotypes (traits) and identifying loci that modulate said traits in the germplasms.  Inbred lines would be expected to be homozygous for the transgenes and an obvious embodiment would use germplasms without the transgenes to accurately measure the effects of the transgene in the germplasms without interference.  Isogenic null tester lines, tested alongside the homozygous positive lines would provide, as taught by Kennard et al., a control to account for the effects of general transgenic modification of the tester lines.  Such controls are a foundation of molecular biology research.  It would have further been obvious to conduct the analysis of the traits between the positive and negative tester line hybrids by planting them in plots near or next one another so that the traits can be measured under the same environmental conditions.  This would have been obvious in view of the teaching of Kennard et al. that traits conferred by transgenes can be affected by environmental conditions in different genetic backgrounds.  A direct comparison between the positive and null tester lines under the same environmental conditions would eliminate or reduce confounding differences caused by environmental effects.  
It would have further been prima facie obvious to collecting offspring of said crosses and phenotyping and genotyping the hybrid offspring, wherein the genotyping is performed using markers dispersed through the plant genomes (whole genome markers).  One having ordinary skill in the art would have been motivated to do so in view of Kennard et al., which teaches using genomic markers dispersed at intervals throughout the progeny genomes to evaluate loci that modulate the traits conferred by the transgenes.  To identify any such loci, one would necessarily have to correlate phenotypic and genomic data obtained from the progeny.  Performing the same analysis on the control (null) progeny would have been obvious for the purposes of comparing transgene positive progeny to the null control group.  
It would have further been prima facie obvious to assign a win/loss ratio and breeding value to the transgene based upon the phenotyping and genotyping information obtained from the progeny.  One having ordinary skill in the art would have been motivated to do so in view of Kennard et all, which teaches the identification of a transgene combining ability from the analysis of the progeny, which corresponds to the transgene breeding value as defined by Applicant.  To evaluate a trait in different hybrid backgrounds, one of ordinary skill would have used both genotype (marker) and phenotype (trait) information to determine how the transgene interacts with various germplasms for the purpose of predicting future performance.  The determination of a win/loss ratio as defined by Applicant as “the proportion of times a trait achieves the acceptable level set in the criterion compared with the proportion of time a trait fails to achieve that same criterion” would be a prima facie obvious determination in view of the purposes of the inventions of Kennard et al., which would require collecting trait data for the progeny of the positive and null crosses.  Whether the trait appeared at a preferred level of performance in progeny of the various germplasms would be data obvious to collect when evaluating traits as taught by Kennard et al.  To determine whether the traits achieved a level of preferred performance or an acceptable agronomic phenotype, one of ordinary skill in the art would necessarily have to establish some level of performance, or criterion, for said determination.  
As such, the claims are deemed to be obvious in view of the teachings of Kennard et al.  
Response to Remarks
	Applicant’s remarks are directed to a prior rejection that has been withdrawn and replaced by a new rejection as set forth previously herein.  As such Applicant’s Remarks are deemed inapposite to the instant rejection.  
Conclusion
No claims are allowed.
The rejection is NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662